DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,105,097. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application and claim 1 of ‘097, each discloses a roofing panel, body, first sidewall, second sidewall, the first and second sidewalls taper, HF is less than HR and HF is greater than 0.
Re claims 2 of the pending application and claim 2 of ‘097, each discloses linearly tapering from HR to HF.
Re claim 3 of the pending application and claim 3 of ‘097, each discloses first and second sidewalls perpendicular to the bottom side.
Re claims 4-5 of the pending application and claims 1 of ‘097, each discloses standoffs extending from the bottom side, at least a first standoff, a second standoff laterally spaced from the first, a channel, distal and proximal ends.  
Re claims 6-9 of the pending application and claim 6-9 of ‘097, each is identical.  
Re claims 10-13 of the pending application and claim 1 of ‘097, each discloses a tapered spacer, spacer proximal and distal ends, out of alignment, extending past a front edge to be out of alignment. 
Re claims 14-18 of the pending application and claims 14-18 of ‘097, each is identical. 
Re claims 14-18 and 20 of the pending application and claims 14-18 and 20 of ‘097, each is identical. 
Re claim 19 of the pending application and claims 19 of ‘097, each discloses a plurality of reinforcements, a first height, the first height less than the sidewall height, and the second height is less than the sidewall height.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claim 1, claim 1 recites that the bottom side is parallel to the top side.  However, claim 1 also requires that the first sidewall and second sidewall (which in effect define the top surface) also taper (albeit with different wording).  If the top surface tapers, the top surface cannot be parallel to the bottom surface.  In addition, none of the figures show a top surface parallel to a bottom surface due to the taper.  [0008] of the specification defines parallel as meaning “a first element extends in a first direction/plane, and a second element extends along a plane that is offset from the first direction/plane but which extends along the first direction or plane.”  However, none of the figures disclose such a feature.  The best view would be Fig. 1Q which shows that the top surface is not parallel to the bottom surface. It would seem that the intention is to define that the rear edge on the top surface is parallel to the rear edge of the bottom surface (shown in Fig. 1J).  Thus, it would appears that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  If Applicant is of the opinion that such an orientation is disclosed (and even possible), citation and a discussion thereof is requested.  
Claims 2-20 are rejected as being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites that the bottom side is parallel to the top side.  However, claim 1 also requires that the first sidewall and second sidewall (which in effect define the top surface) also taper (albeit with different wording).  If the top surface tapers, the top surface cannot be parallel to the bottom surface.  In addition, none of the figures show a top surface parallel to a bottom surface due to the taper.  [0008] of the specification defines parallel as meaning “a first element extends in a first direction/plane, and a second element extends along a plane that is offset from the first direction/plane but which extends along the first direction or plane.”  However, none of the figures disclose such a feature.  The best view would be Fig. 1Q which shows that the top surface is not parallel to the bottom surface. It would seem that the intention is to define that the rear edge on the top surface is parallel to the rear edge of the bottom surface (shown in Fig. 1J).  Thus, it is unclear how the top surface is parallel to the bottom surface.  For the purposes of this examination, this language is interpreted as requiring a top surface tapered with respect to the bottom surface.  
Re claim 2, claim 2 recites “the sidewall height” in line 1. There is insufficient antecedent basis for this limitation in the claims. It appears this language refers to “the sidewall heights of the first and second sidewalls” and will be interpreted as such.
Re claim 8, claim 8 recites “the sidewall height” in line 1. There is insufficient antecedent basis for this limitation in the claims. It appears this language refers to “the sidewall heights of the first and second sidewalls” and will be interpreted as such.  
Re claim 15, claim 15 recites “the sidewall height” in line 2. There is insufficient antecedent basis for this limitation in the claims. It appears this language refers to “the sidewall heights of the first and second sidewalls” and will be interpreted as such.  
  Re claim 19, claim 19 recites “the sidewall height” twice. There is insufficient antecedent basis for this limitation in the claims. It appears this language refers to “the sidewall heights of the first and second sidewalls” and will be interpreted as such.  
Claims 3-7, 9-14, 16-18 and 20are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Albright (US 2005/0074581).
Re claim 1 as interpreted in view of the rejections under 35 USC 112 above, Albright discloses a roofing panel (10), comprising: 
a body (11) having a top side (22), a bottom side (24) parallel (Fig. 2, as interpreted above) with the top side (22), a front edge (36), a rear edge (18), a right edge (Fig. 1, right edge), and a left edge (Fig. 1, left edge); 
a first sidewall (Fig. 1, sidewall on the right edge) extending from the bottom side (24), the first sidewall (Fig. 1, sidewall on the right edge) comprising a first sidewall distal end (at 18) proximate said rear edge (18) and a first sidewall proximal end (at 36) proximate said front edge (36); 
a second sidewall (Fig. 1, sidewall on the left edge) extending from the bottom side (24), the second sidewall (Fig. 1, sidewall on the left edge) comprising a second sidewall distal end (at 18) proximate said rear edge (18) and a second sidewall proximal end (at 36) proximate said front edge (36); wherein: 
the first and second sidewalls (Fig. 1, sidewall on the left edge and right edge) each have a sidewall height (Fig. 2) that tapers from a height HR (height proximate 18) proximate the rear edge (18) and a height HF (height proximate 36) proximate the front edge (36);
HF (height proximate 36) is less than (Fig. 2) HR (height proximate 18); and 
HF (height proximate 36) is greater than 0 (Fig. 2).
Re claim 2, Albright discloses the roofing panel of claim 1, wherein the sidewall height (from HR to HF) tapers linearly (Fig. 2) from HR (height proximate 18) to HF (height proximate 36).
Re claim 3, Albright discloses the roofing panel of claim 1, wherein the first and second sidewalls (Fig. 1, sidewall on the left edge and on the right edge) are each substantially perpendicular (Fig. 1) to said bottom side (24).
Re claim 4, Albright discloses the roofing panel of claim 1, further comprising a plurality of standoffs (Fig. 3, the protrusions on each side of each 40), wherein: each of the plurality of standoffs (Fig. 3, the protrusions on each side of each 40) extends from the bottom side (24); and the plurality of standoffs (Fig. 3, the protrusions on each side of each 40) comprises at least a first standoff (Fig. 3, the protrusions on each side of each 40) and a second standoff (Fig. 3, the protrusions on each side of each 40) spaced laterally apart (Fig. 3) from the first standoff (Fig. 3, the protrusions on each side of each 40) with a channel (40) therebetween (Fig. 3).
Re claim 5, Albright discloses the roofing panel of claim 4, wherein each of the plurality of standoffs (Fig. 3, the protrusions on each side of each 40): comprises a standoff distal end (proximate 18) proximate said rear edge (18) and a standoff proximal end (opposite 18); and is oriented substantially parallel (Fig. 3, the protrusions on each side of each 40 have an extension into the page) to the first sidewall and the second sidewall (Fig. 1, sidewall on the left edge and on the right edge).
Re claim 6, Albright discloses the roofing panel of claim 4, wherein: each of the plurality of standoffs (Fig. 3, the protrusions on each side of each 40) has a first standoff side (see examiner comments) and a second standoff side (see examiner comments); and the first and second standoff sides (see examiner comments) each have a trapezoidal shape (Fig. 3) and are oriented substantially parallel (Fig. 3, the protrusions on each side of each 40 have a height parallel to) to the first sidewall and the second sidewall (Fig. 1, sidewall on the left edge and on the right edge).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright (US 2005/0074581) in view of Martinique et al (“Martinique”) (US 2009/0173031).
Re claim 7, Albright discloses the roofing panel of claim 4, but fails to disclose wherein each of the plurality of standoffs has a standoff height, wherein said standoff height tapers from HR to a height less than HR.
However, Martinique discloses wherein each of the plurality of standoffs (one of 118, also the standoffs of Albright) has a standoff height (Fig. 5), wherein said standoff height tapers (Fig. 5) from HR (proximate 116) to a height less than HR (proximate 114).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing panel of Albright wherein each of the plurality of standoffs has a standoff height, wherein said standoff height tapers from HR to a height less than HR as disclosed by Martinique in order to match the tapered pitch of the upper surface, allowing the upper surface to be pitched with standoffs along the length of the roofing panel.
Re claim 8, Albright as modified discloses the roofing panel of claim 7, Martinique discloses wherein the standoff height (left end of 118) is substantially the same as the sidewall height (122) at a corresponding point (on 122, at the left end of 118) on said first and second sidewalls (122).
Re claim 9, Albright discloses the roofing panel of claim 5, but fails to disclose wherein the standoff proximal end is between the rear edge and the front edge.
However, Martinique discloses wherein the standoff proximal end (left end of one of 118) is between (Fig. 5) the rear edge (116) and the front edge (114).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing panel of Albright wherein the standoff proximal end is between the rear edge and the front edge as disclosed by Martinique in order to save on material costs and space by not extending standoffs the entire length of the roofing panel, or to leave space on one end (proximate 110) for additional elements such as 120.
Re claim 10, Albright discloses the roofing panel of claim 5, but fails to disclose further comprising at least one tapered spacer, wherein the at least one tapered spacer; extends from the bottom side of said body; and is located between the first sidewall and the second sidewall.
However, Martinique discloses further comprising at least one tapered spacer (another of 118), wherein the at least one tapered spacer (118); extends from the bottom side (110) of said body (Fig. 5); and is located between the first sidewall (122) and the second sidewall (122).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing panel of Albright further comprising at least one tapered spacer, wherein the at least one tapered spacer; extends from the bottom side of said body; and is located between the first sidewall and the second sidewall as disclosed by Martinique in order to brace the roofing panel ([0015]).
Re claim 11, Albright as modified discloses the roofing panel of claim 10, Martinique discloses wherein: the at least one tapered spacer (118) comprises a spacer distal end (left end of 118) proximate said rear edge (116) and a spacer proximal end (right end of 118); the at least one tapered spacer (118) and is oriented substantially parallel to (Fig. 5) the first sidewall (122) and the second sidewall (122); and the spacer proximal end (right end of 118) is located proximate (Fig. 4) the front edge (114).
Re claim 12, Albright as modified discloses the roofing panel of claim 11, wherein: the first sidewall and second sidewall (Fig. 1, sidewall on the left edge and on the right edge) each extend past (see examiner comments) said front edge (see examine comments) such that the first sidewall proximal end (right end of the first sidewall) and second sidewall proximal end (right end of the second sidewall) are each out of alignment with (Fig. 4) the front edge (see examiner comments).
Re claim 15, Albright as modified discloses the roofing panel of claim 10, Martinique discloses wherein the at least one tapered spacer (118) has a spacer height (Fig. 5), wherein the spacer height (Fig. 5) tapers from HR (left end of 118) to HF (right end of 118) and is substantially the same as (Fig. 5) the sidewall height (Fig. 5) at a corresponding point (Fig. 5) on said first and second sidewalls (122).
Re claim 18, Albright as modified discloses the roofing panel of claim 4, but fails to disclose further comprising a plurality of reinforcements, wherein each of the plurality of reinforcements extends from said bottom side and between said first sidewall and said second sidewall.
However, Martinique discloses further comprising a plurality of reinforcements (128), wherein each of the plurality of reinforcements (128) extends from said bottom side (110) and between (Fig. 5) said first sidewall (122) and said second sidewall (122).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing panel of Albright further comprising a plurality of reinforcements, wherein each of the plurality of reinforcements extends from said bottom side and between said first sidewall and said second sidewall as disclosed by Martinique in order to receive a fastener and prevent the roof product from buckling or weakening under pressure ([0022]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albright (US 2005/0074581) in view of Markos (US 3,862,532).
Re claim 20, Albright as modified discloses the roofing panel of claim 4, but fails to disclose wherein: the first sidewall comprises a male coupling element for coupling the roofing panel to a female coupling element of another roofing panel; and the second sidewall comprises a female coupling element for coupling the roofing panel to a male coupling element of another roofing panel.
However, Markos discloses wherein: the first sidewall (at 18) comprises a male coupling element (21, 21, 22) for coupling the roofing panel (10) to a female coupling element (19) of another roofing panel (10); and the second sidewall (at 19) comprises a female coupling element (19/27) for coupling the roofing panel (10) to a male coupling element (20, 21, 22) of another roofing panel (10 – it is noted that nothing defines structure of a male and female component.  However, 21/22 can be considered male, because at least 22 is inserted into a groove (female) defined by 19 and 27.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roofing panel of Albright wherein: the first sidewall comprises a male coupling element for coupling the roofing panel to a female coupling element of another roofing panel; and the second sidewall comprises a female coupling element for coupling the roofing panel to a male coupling element of another roofing panel as disclosed by Markos in order to prevent separating from bordering tiles by wind force, and to provide a leak proof structure (Col 1 lines 26-33).

Allowable Subject Matter
Claim 13-14, 16-17, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Examiner Comments

    PNG
    media_image1.png
    363
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    686
    898
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635